     Case 2:20-cv-04094-RSWL-SK Document 11 Filed 05/15/20 Page 1 of 3 Page ID #:122



 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11
12 TRUONG LE,                  )                CV 20-4094-RSWL-SK
                               )
13              Plaintiff,     )
                               )                ORDER TO SHOW CAUSE RE:
14                             )                SUBJECT MATTER
       v.                      )                JURISDICTION
15                             )
                               )
16 ARMSTRONG WORLD INDUSTRIES, )
   a Pennsylvania Company      )
17 registered and doing        )
   business in the State of    )
18 California; ARMSTRONG       )
   FLOORING, INC., a Delaware )
19 corporation registered and )
   doing business in the State )
20 of California; and DOES 1   )
   through 100, inclusive,     )
21                             )
                               )
22              Defendants.    )
23          Defendant Armstrong Flooring, Inc. (“Defendant”)
24 filed its Notice of Removal [1] on May 4, 2020.1                      In its
25
26          1
             Plaintiff originally filed his Complaint against Armstrong
27    Flooring Inc., and Armstrong World Industries (“AWI”); however,
      AWI was dismissed without prejudice on April 27, 2020. See Decl.
28    of Anet Drapalski in Supp. of Notice of Removal (“Drapalski
      Decl.”) ¶ 6, ECF No. 2; Ex. B to Drapalski Decl., ECF No. 2.
                                      1
     Case 2:20-cv-04094-RSWL-SK Document 11 Filed 05/15/20 Page 2 of 3 Page ID #:123



 1 Notice of Removal, with regard to the citizenship of
 2 Plaintiff Truong Le (“Plaintiff”), Defendant stated,
 3 “Because Plaintiff is a citizen of California and
 4 Armstrong Flooring is a citizen of Delaware and
 5 Pennsylvania and AWI is a citizen of the State of
 6 Pennsylvania, complete diversity of citizenship exists
 7 in this matter.”            Notice of Removal ¶ 17, ECF No. 1.
 8 But in support of diversity jurisdiction, Defendant
 9 states that Plaintiff “alleges that at ‘all relevant
10 times’ he is and was a resident of the State of
11 California and resides in Los Angeles County.”                      Id. ¶
12 11.       To invoke diversity jurisdiction, Defendant must
13 prove complete diversity of citizenship between the
14 parties.         28 U.S.C. § 1332.          A natural person’s state
15 citizenship is “determined by her state of domicile,
16 not her state of residence.”                 Kanter v. Warner-Lambert
17 Co., 265 F.3d 853, 857 (9th Cir. 2001).
18          A notice of removal “alleging diversity of
19 citizenship upon information and belief is
20 insufficient” to prove complete diversity.                     Bradford v.
21 Mitchell Bros. Truck Lines, 217 F. Supp. 525, 527 (N.D.
22 Cal. 1963); see Doherty v. Ocwen Fin. Corp., No. CV
23 14-7118 PA (Ex), 2014 U.S. Dist. LEXIS 131247, at *4
24 (C.D. Cal. Sep. 16, 2014) (remanding case when the
25 defendant alleged the plaintiffs’ citizenship based
26 solely on “information and belief”).                   As such,
27 Defendant is HEREBY ORDERED to show, in writing, on or
28 before May 29, 2020, evidence of Plaintiff’s
                                           2
     Case 2:20-cv-04094-RSWL-SK Document 11 Filed 05/15/20 Page 3 of 3 Page ID #:124



 1 citizenship or this Action will be remanded.
 2 IT IS SO ORDERED.
 3
 4 DATED: May 15, 2020                           /s/ Ronald S.W. Lew
 5                                             HONORABLE RONALD S.W. LEW
                                               Senior U.S. District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           3
